DETAILED ACTION
Summary 
This Office Action is responsive to applicant submission filed 03/22/2021.

Allowable Subject Matter
Claims 1-36 are allowed.
The following is an examiner’s statement of reasons for allowance:
SATO, Japanese publication 2010-277290, teaches a remote questionnaire device, wherein an event specific machine readable code is presented to a customer; the event specific machine readable encodes a URL to a questionnaire website including event specific questionnaires; the customer provides response data to the event specific questionnaire [0016] [0018] [0021] [0026] [0027].
COIFFI et al, US 2014/0316906, teaches presenting users with a live event code for scanning with a smartphone to provide feedback regarding the event [0248]-[0256] [Figure 13A].
The prior art of record fails to teach or fairly suggest, either singularly or in combination thereof, a method of managing feedback comprising: storing an event record about an event in one or more network-based non-transitory storage devices having a collection of event records stored thereon; storing criteria including one or more rules for managing access to, and distribution of, the event records, wherein a first rule of the one or more rules applies to the event record; upon receiving a request by a user for approval for remote access to the event record, evaluating whether the request satisfies the criteria including the first rule; if the first rule is not satisfied, denying the wherein the event-specific machine-readable code comprises an interpretable instruction for a mobile device to interact with the server module to access an electronic platform using a remote access protocol to receive an event-specific questionnaire from the electronic platform, and provide response data responsive to the event-specific questionnaire to the server module.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A GUDORF whose telephone number is (571)270-7607.  If the Examiner cannot be reached by telephone, she can be reached through the following e-mail address: laura.gudorf@uspto.gov.  The examiner can normally be reached on M-F 6:00-4:00 PM.
If attempts to reach the examiner by telephone and e-mail are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/LAURA A GUDORF/           Primary Examiner, Art Unit 2876